J-S46044-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    :        IN THE SUPERIOR COURT OF
                                                 :              PENNSYLVANIA
                      Appellee                   :
                                                 :
             v.                                  :
                                                 :
CHARLEY RICHARD BACON,                           :
                                                 :
                      Appellant                  :             No. 36 MDA 2014

     Appeal from the Judgment of Sentence entered on November 25, 2013
                in the Court of Common Pleas of Tioga County,
                Criminal Division, No. CP-59-CR-0000378-2013

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                                FILED AUGUST 20, 2014

                                                               om the judgment of

sentence entered following his guilty plea to driving under the influence of
                                         1
alcohol-                                     We affirm.

        On October 14, 2013, Bacon pled guilty to violating Section 3802(a)(1)

of the Motor Vehicle Code. Upon the en

court directed the preparation of a pre-sentence investigation report.                On

November 25, 2013, after a hearing, the trial court sentenced Bacon to two

to five years in prison. Bacon filed a Petition for Modification of Sentence,

which the trial court denied.         Thereafter, Bacon filed the instant timely

appeal,    followed    by   a    court-ordered       Pennsylvania   Rule   of   Appellate

Procedure 1925(b) Concise Statement of Matters Complained of on Appeal.



1
    75 Pa.C.S.A. § 3802(a)(1).
J-S46044-14

      On appeal, Bacon presents the following issues for our review:

      1. Whether the trial court abused its discretion by improperly
         basing the aggravated range sentence[] on the number of

           Sentence based on the error?

      2. Whether the trial court abused its discretion by failing to
         state on the record sufficient reasons for imposing aggravated
         range sentence[]?

Brief of Appellant at 5.



Challenges to the discretionary aspects of sentencing do not entitle an

                                       Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa. Super. 2011).

      An    appellant    challenging    the   discretionary   aspects   of   his

      four-part test: (1) whether [the] appellant has filed a timely
      notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether the
      issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. [720]; (3)
      whether [t
      2119(f); and (4) whether there is a substantial question that the
      sentence appealed from is not appropriate under the Sentencing
      Code, 42 Pa.C.S.A. § 9781(b). Commonwealth v. Evans
      901 A.2d 528, 533 (Pa. Super. 2006).

Allen, 24 A.3d at 1064.

      Here, our review of the record discloses that Bacon timely filed his

Notice of Appeal.       Our review further discloses that Bacon filed a post-

sentence Petition for Modification of Sentence.          In his Petition, however,

Bacon did not raise the issues he now raises on appeal.




                                       -2-
J-S46044-14




the following:

         4. [Bacon] is an employee of MedPlast in Knoxville,
         Pennsylvania[,] and his employer really needs him as an
         employee, as they have not trained anyone to take his place.

         5.    [Bacon] desires his sentence to be modified so he can
         serve his incarceration at the Tioga County Prison and be
         eligible for work release.

Petition for Modification of Sentence at ¶¶ 4-

any of the issues he presently asserts on appeal. Because Bacon failed to



jurisdiction to review the discretionary aspects of his sentence.2 See Allen,



challenge to the discretionary aspects of sentencing, the appellant must

preserve the issue(s) in a post-sentence motion); see also Pa.R.A.P. 302(a)

(providing that an issue cannot be raised for the first time on appeal).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014



2
  Even if Bacon had properly preserved his issues, we would affirm based
                                                  See Trial Court Opinion,
3/19/14, at 1-2.


                                  -3-